UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1460



RHONDA R. LILLIE,

                                             Plaintiff - Appellant,

          versus


LIFETOUCH NATIONAL SCHOOL STUDIOS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-245-2)


Submitted:   February 12, 1998          Decided:     February 24, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rhonda R. Lillie, Appellant Pro Se. Douglas Edwin Miller, MCGUIRE,
WOODS, BATTLE & BOOTHE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rhonda R. Lillie appeals the district court's order granting

the Defendant summary judgment on her employment discrimination

suit. We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we affirm on the reason-

ing of the district court. Lillie v. Lifetouch National School
Studios, No. CA-96-245-2 (E.D. Va. Mar. 5, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2